Citation Nr: 1145974	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1990 to May 1991, and from June 2004 to May 2005.  He is a Persian Gulf veteran who earned two Combat Action Ribbons.  His unverified Reserve service includes a period of active duty for training (ACDUTRA) from January 1987 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the rating decision on appeal, the RO did not address the Veteran's claim of service connection for a gastrointestinal disorder as a result of an undiagnosed illness.  However, as discussed in more detail in the REMAND portion of the decision below, the Veteran's representative has argued that the gastrointestinal claim should include consideration as being a manifestation of an undiagnosed illness.  Therefore, the Board has recharacterized the issue as set forth on the title page, to include consideration of the Veteran's gastrointestinal claim as being a result of an undiagnosed illness. 

The Veteran requested a Veterans Law Judge (VLJ) hearing at the RO on his October 2008 VA Form 9.  In a subsequent correspondence dated in November 2008, he requested a hearing before a Decision Review Officer (DRO) instead.  A DRO hearing was scheduled in February 2009.  However, prior to the hearing, the Veteran agreed to accept VA examinations in lieu of the DRO hearing.  See February 2, 2009 VA Form 119.  A November 2011 statement by his accredited representative attests to this fact.  However, VA examinations were never scheduled.  Such omission will be corrected by this Remand.  

In October 2009, and after issuance of a May 2009 supplemental statement of the case, the Veteran submitted additional evidence with respect to his gastrointestinal claim.  His representative's November 2011 statement contains a waiver of initial RO consideration.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that VA examinations are indeed prior to further appellate review of this appeal.  

Gastrointestinal Disorder

The Veteran contends that his gastrointestinal problems began in January 1990, during his first deployment to Southwest Asia (December 1990 to April 1991).  See VA Form 21-526.  Specifically, he claims that his colon "has not been right" since Desert Storm.  See VA Form 9.  

Additionally, on a March 2005 Post-Deployment Health Assessment, the Veteran reported that he had developed intermittent diarrhea during his most recent deployment.

A June 2009 correspondence from Dr. J.T.S. states that the Veteran, who was his patient, began experiencing diarrhea after he was deployed in the first Gulf War.  He opined that the diarrhea "may have been caused by exposure to something he came in contact with overseas."  The Board finds the doctor's opinion to be equivocal.

In a November 2011 Brief, the Veteran's representative argued that consideration should be given to an undiagnosed illness manifested by a gastrointestinal condition.  An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  As noted above, the VA examiner diagnosed the Veteran with diarrhea.  

As this discussion illustrates, the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War.  He has a gastrointestinal symptoms, which may be a sign or symptom of an undiagnosed illness.  In addition, he has not been accorded a VA examination.  Accordingly, the Board concludes that a remand of the Veteran's gastrointestinal claim is necessary to accord him an opportunity to undergo an appropriate VA examination to determine the etiology of his gastrointestinal problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Right Shoulder

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

Here, with regard to the Veteran's right shoulder claim, service treatment records (STRs) show that a right shoulder disability may have had its onset during his 1993 period of ACDUTRA.  Specifically, STRs contain relevant private treatment records.  A June 29, 1993 correspondence from Dr. M.J.L. shows that the Veteran was treated for a second degree acromioclavicular separation of the right shoulder.  The Veteran received a temporary profile in July 1993, and was released to full duty in September 1993.

Personnel records establish that the Veteran was on ACDUTRA from June 5, 1993 to June 20, 1993.

A December 1993 periodic examination contains a normal clinical evaluation of the upper extremities.  On the accompanying medical history report, the Veteran stated that he had previously separated his right shoulder.  The clinician noted that the Veteran had undergone surgery, was able to do physical training, and had "mild symptoms."

An October 2003 medical history report shows that the Veteran reported a history of problems with a "painful shoulder, elbow, or wrist."

A March 2009 correspondence from Dr. P.A.S. notes the Veteran's history of two separate right shoulder injuries.  He stated that the right shoulder occurred in 1993 when the Veteran was thrown off a horse.  The Veteran reportedly responded favorably to treatment and "got along fine with this shoulder with no problems" until he re-injured it during service.  The doctor stated that a June 2005 examination revealed the possibility of a labral tear.  At the time, he recommended further evaluation with a contrast MRI "at some point in the future."

In the alternative, the Veteran contends that he injured his right shoulder in April 2005 during his second period of active duty (June 2004 to May 2005).  See VA Form 21-526.  Specifically, he claims that he fell from a seven ton truck.  See VA Form 119.  He maintains that the 2004 right shoulder injury is "different" from the 1993 right shoulder injury.  See VA Form 9.  In essence, he maintains that, although he had injured his right shoulder prior to his second period of active service, he was fit for military duty at the time of commencing active duty service in June 2004.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Thus, a remand of the Veteran's right shoulder claim is necessary to accord him an opportunity to undergo an appropriate VA examination to determine, to the extent possible, the etiology of his right shoulder condition (e.g., whether any such disability is related to the 1993 period of ACDUTRA or whether a disability of this joint pre-existed his second period of active duty service or was aggravated therein.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, there are outstanding private treatment records that must be obtained.  The private treatment records from Dr. M.J.L. indicate that additional treatment records from this provider may exist.  In addition, a June 2007 VA examination report reference treatment for a right shoulder injury in June 2005 by Dr. P.A.S., which is confirmed by a March 2009 letter from that provider.  The RO did not request records from either provider.  Such relevant medical evidence must be secured and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1. Once signed releases are received from the Veteran, obtain outstanding private treatment records from Dr. Michael J. Lyons, from June 1991 to June 2004, and from Dr. Patrick A. Smith in June 2005.  If any records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file. 

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current gastrointestinal disabilities.  All indicated tests and studies should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any currently diagnosed gastrointestinal disorder is related to the documented in-service complaints of intermittent diarrhea.  In answering this question, the examiner should address the June 2009 opinion of J. Tod Sylvara, D.O.

If the Veteran's gastrointestinal complaints cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  In addition, the examiner should opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

A full and complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, and etiology of any current right shoulder disability.  All indicated tests and studies should be performed.  The claim folder, including a copy of this remand, must be made available to the examiner for review.  The examiner should provide opinions, with adequate rationale: 

a) as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any current right shoulder disability had its onset during a period of ACDUTRA in June 1993.  

b) If not, the examiner should opine as to whether any current right shoulder disability existed prior to the Veteran's second period of active duty service (June 2004 to May 2005).

c) If so, the examiner should opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service [the period of active service from June 2004 to May 2005].

d) If no pre-existing right shoulder disability is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any  currently diagnosed right shoulder disability had its clinical onset during the Veteran's period of active service from June 2004 to May 2005, or is in any way related to such service.

A complete rationale must be provided for all opinions. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4. Thereafter, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

